                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TUYEN ANH LE,

                    Petitioner,                             8:21CV189

       vs.
                                                              ORDER
STATE OF NEBRASKA,

                    Respondent.


      I have reviewed this matter previously and found that none of the asserted
claims call into question federal constitutional law or federal statutory law. (Filing
8.) Therefore,

       IT IS ORDERED that the Petitioner’s letter (Filing 10), construed as a motion
for reconsideration, is denied.

      Dated this 6th day of July, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
